The Vice-Chancellor :
This case falls within the principle of the cases of Jackson v. Jansen, 6 J. R. 72, and Sharpsteen v. Tillou, 3 Cow. 651. The power to sell and convert the real estate into money was a mere naked power in the executors—not imperative on them, but resting in discretion. They had an election to sell or not, on the *618widow’s remarrying or in case the son John Henrick Zimmerman became entitled to the rents and income during his life. This power was conferred for the purpose of facilitating the management of the estate by the executors during the two successive life estates. As the son died before the mother, one object of the power failed; and during the mother’s life they did not find it necessary or advisable to exercise the power of sale. When, therefore, on the death of the widow, the property came to the two daughters of John Henrick as devisees of the remainder, it came to them as real estate and so it was treated by the two daughters and their husbands in the deed of partition. When the grand-mother died, there was no longer any existing purpose or object of selling and converting the realty into personalty. In order to work out the right which the complainant’s bill seeks to establish, it must appear that the conversion was intended for the purposes of the will and likewise for all intents and purposes whatsoever : Leigh and Dalzell, 128 ; Ib. 136, 137.
I am clearly of opinion that the property did not come to Mrs. Slocum and Mrs. Reynolds impressed with the character of personalty; and that the complainant is not entitled to have it so considered.
Decree, dismissing the bill, with costs.